                                                                   Case 2:19-bk-24804-VZ            Doc 928 Filed 02/09/21 Entered 02/09/21 19:01:27                          Desc
                                                                                                     Main Document     Page 1 of 6


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)                                   .
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Suzzanne Uhland (CA Bar No. 136852)
                                                                       Tianjiao (“TJ”) Li (pro hac vice pending)
                                                                   8   LATHAM & WATKINS LLP
                                                                       885 Third Avenue
                                                                   9   New York, New York 10022
                                                                       Telephone: 212/906-1200
                                                                  10   Facsimile: 212/751-4864
                                                                       E-mail: suzzanne.uhland@lw.com
                                                                  11           tj.li@lw.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       Attorneys for Reorganized Debtor
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                  14
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                  15
                                                                                                                LOS ANGELES DIVISION
                                                                  16
                                                                       In re:                                                    Case No.: 2:19-bk-24804-VZ
                                                                  17
                                                                       YUETING JIA,1                                             Chapter 11
                                                                  18
                                                                                                                                 NOTICE OF FILING OF MOTION FOR
                                                                  19                                                             ENTRY OF AN ORDER DETERMINING
                                                                                                          Debtor.                THE DISCHARGE DATE UNDER
                                                                  20                                                             DEBTOR’S THIRD AMENDED PLAN OF
                                                                                                                                 REORGANIZATION UNDER CHAPTER 11
                                                                  21                                                             OF THE BANKRUPTCY CODE, AS
                                                                                                                                 MODIFIED
                                                                  22
                                                                                                                                 [Relates to Docket No. 924]
                                                                  23

                                                                  24                                                              Date:    March 2, 2021
                                                                                                                                  Time:    11:00 a.m.
                                                                  25                                                              Place:   Telephonic Hearing
                                                                                                                                 Judge:    Honorable Vincent P. Zurzolo
                                                                  26

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Reorganized Debtor’s federal tax identification number are 8972. The Reorganized Debtor’s
                                                                       mailing address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:335823.3 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 928 Filed 02/09/21 Entered 02/09/21 19:01:27                Desc
                                                                                                     Main Document     Page 2 of 6


                                                                   1              TO ALL CREDITORS AND PARTIES IN INTEREST:

                                                                   2              PLEASE TAKE NOTICE that, on February 9, 2021, Yueting Jia, the reorganized debtor
                                                                   3   herein (“YT” or the “Reorganized Debtor”) filed his Motion for Entry of an Order Determining the
                                                                   4   Discharge Date Under Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the
                                                                   5   Bankruptcy Code, as Modified (the “Motion”) [Docket No. 924].
                                                                   6
                                                                                  PLEASE TAKE NOTICE THAT, THROUGH THE MOTION, THE DEBTOR SEEKS
                                                                   7
                                                                       TO SET THE DISCHARGE DATE PURSUANT TO SECTION K OF THE
                                                                   8
                                                                       CONFIRMATION ORDER, WHICH WILL RESULT IN ALL CREDITORS BEING
                                                                   9
                                                                       ENJOINED FROM TAKING ANY ACTION TO COLLECT, RECOVER, OR OFFSET ANY
                                                                  10
                                                                       DEBT AS A PERSONAL LIABILITY OF THE DEBTOR.
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  YT’s Plan, which was confirmed by this Court on June 5, 2020, and became effective on
                                                                  12
                                                                       June 26, 2020, was predicated on the principle of aligning the interests of YT’s creditors with those
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       of Faraday Future (“Faraday”, “FF” or the “Company”), a technology company founded by him in
                                                                  14
                                                                       California that focuses on the development of a smart mobility ecosystem and electric vehicles.2
                                                                  15
                                                                       Under the Plan, YT would satisfy his debts by contributing his interests in FF Intelligent Mobility
                                                                  16
                                                                       Global Holdings Ltd (“FF Intelligent”), the parent company of FF, which consist of all of his legally
                                                                  17
                                                                       recognized personal assets (other than those assets that have been frozen or seized in the People’s
                                                                  18
                                                                       Republic of China), to the Founding Futures Creditors Trust (the “Creditors Trust” or “Trust”), to be
                                                                  19
                                                                       held for the benefit of his creditors. The trustee of the Trust is Jeffrey D. Prol, who served as lead
                                                                  20
                                                                       counsel for the Official Committee of Unsecured Creditors appointed in the case.
                                                                  21
                                                                                  Notwithstanding the tragic COVID-19 pandemic, the Reorganized Debtor and FF have been
                                                                  22
                                                                           working tirelessly to build the value of FF Intelligent and by extension, increase recovery to his
                                                                  23
                                                                           creditors. On January 28, 2021, FF announced that it had entered into an agreement to merge with
                                                                  24
                                                                           a special purpose acquisition company (the “SPAC Transaction”) and raise substantial proceeds by
                                                                  25
                                                                           the sale of equity involving private investments in a public entity (the “PIPE Transaction” and
                                                                  26
                                                                           together with the SPAC Transaction, the “Transactions”). Through the Transactions, FF expects to
                                                                  27

                                                                  28   2
                                                                           https://www.ff.com/
                                                                                                                             2
                                                                       DOCS_LA:335823.3 46353/003
                                                                   Case 2:19-bk-24804-VZ               Doc 928 Filed 02/09/21 Entered 02/09/21 19:01:27              Desc
                                                                                                        Main Document     Page 3 of 6


                                                                   1       receive approximately $1 billion of gross proceeds as sufficient funding for the production launch

                                                                   2       of the FF 91 at FF’s Hanford, California, facility. The implied value of FF Intelligent based on the

                                                                   3       Transactions is approximately $3.4 billion, resulting in an imputed valuation of the Trust Assets in

                                                                   4       the Creditors Trust of approximately $642 million.3

                                                                   5              On January 27, 2021, the Trust, Pacific Technology Holding LLC (“Pacific Technology”),

                                                                   6       and FF Global Partners LLC, entered into a Purchase Agreement (the “Purchase Agreement”),

                                                                   7       pursuant to which the Trust conveyed to Pacific Technology 6,211,469 Class B Ordinary Shares of

                                                                   8       FF Intelligent. In exchange, Pacific Technology agreed that the repayment obligations to it under

                                                                   9       the Discharge Conditions have been satisfied.

                                                                  10              This Court’s confirmation of the Plan made the Transactions possible and led to FF’s current

                                                                  11       trajectory. Through the establishment of the Creditors Trust, as well as the Standstill Period and the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12       release provisions in the Plan, the investors in FF have gained confidence that the restructuring of
                                        LOS ANGELES, CALIFORNIA




                                                                  13       YT’s personal debt obligations would facilitate FF’s future success. Because of the value created
                                           ATTORNEYS AT LAW




                                                                  14       by the Transactions and the Purchase Agreement, the Reorganized Debtor has met the requirements

                                                                  15       established by the Court in the Confirmation Order. Specifically, the Creditors Trust has repaid the

                                                                  16       three tranches of secured financing to Pacific Technology. As a result, the next dollars distributed

                                                                  17       by the Creditors Trust will be paid to general unsecured creditors.

                                                                  18              In light of the repayment of the secured debt, as well as the effectiveness of the Plan and the

                                                                  19       transfer of all of the Debtor’s non-exempt assets to the Creditors Trust, the preconditions to

                                                                  20       granting the Reorganized Debtor a discharge have been satisfied. Thus, the Reorganized Debtor

                                                                  21       respectfully requests, and the Creditors Trust supports, the establishment of February 3, 2021—the

                                                                  22       effective date of the Purchase Agreement—as the Discharge Date under the Confirmation Order.

                                                                  23              PLEASE TAKE FURTHER NOTICE that, on March 2, 2021, at 11:00 a.m. (Pacific
                                                                  24   Time), or as soon thereafter as counsel may be heard, a telephonic hearing will be held on the
                                                                  25   Motion before the Honorable Vincent Zurzolo. All trustees, attorneys and self-represented parties
                                                                  26   must appear by phone using a toll-free conference call line dedicated to Judge Zurzolo’s hearings.
                                                                  27

                                                                  28   3
                                                                           This imputed valuation assumes capital contribution by FF Global Partners LLC in full.
                                                                                                                                    3
                                                                       DOCS_LA:335823.3 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 928 Filed 02/09/21 Entered 02/09/21 19:01:27             Desc
                                                                                                     Main Document     Page 4 of 6


                                                                   1   You must register for a phone appearance no later than 12:00 noon (Pacific Time) the day prior to

                                                                   2   the hearing, using the following procedure: Send an email to

                                                                   3   Chambers_VZurzolo@cacb.uscourts.gov. In the subject line, insert “Registration -- Telephonic

                                                                   4   Appearance”. Include in the email all the following information: your full name, state bar number,

                                                                   5   office phone number, client’s full name, hearing date and time, matter number on the calendar, and

                                                                   6   Debtor’s name and case number. Join Judge Zurzolo’s conference call line 15 minutes before the

                                                                   7   hearing.    Toll Free Conference Line: (877) 411-9748     Passcode: 5919677.

                                                                   8           PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained upon

                                                                   9   written request to Beth Dassa, Paralegal, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica

                                                                  10   Blvd, 13th Floor, Los Angeles, California 90067-4003, Telephone: 310-277-6910, Facsimile: 310-

                                                                  11   201-0760, email: bdassa@pszjlaw.com, or by contacting the claims agent for the Reorganized
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Debtor, Epiq Corporate Restructuring, LLC (“Epiq”) via email at projectR@epiqglobal.com, or by
                                        LOS ANGELES, CALIFORNIA




                                                                  13   visiting the Epiq website at https://dm.epiq11.com/case/yt1/.
                                           ATTORNEYS AT LAW




                                                                  14           PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f)(1) requires

                                                                  15   that any response to the Motion be in writing, be filed with the Court and served upon counsel for

                                                                  16   the Reorganized Debtor at the address set forth in the upper left-hand corner of the first page hereof

                                                                  17   and the United States Trustee at least fourteen (14) days prior to the hearing regarding the Motion.

                                                                  18   Pursuant to Local Bankruptcy Rule 9013-1(f)(3), the failure to timely file and serve a written

                                                                  19   opposition may be deemed by the Court to be consent to the granting of the relief requested in the

                                                                  20   Motion.

                                                                  21
                                                                       Dated: February 9, 2021                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                  22

                                                                  23                                                 By    /s/ Malhar S. Pagay
                                                                                                                           Richard M. Pachulski
                                                                  24                                                       Jeffrey W. Dulberg
                                                                                                                           Malhar S. Pagay
                                                                  25
                                                                                                                           Attorneys for Reorganized Debtor
                                                                  26

                                                                  27

                                                                  28

                                                                                                                          4
                                                                       DOCS_LA:335823.3 46353/003
            Case 2:19-bk-24804-VZ                 Doc 928 Filed 02/09/21 Entered 02/09/21 19:01:27                                       Desc
                                                   Main Document     Page 5 of 6

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A TRUE AND CORRECT COPY OF THE FOREGOING DOCUMENT ENTITLED (SPECIFY): NOTICE OF FILING
 OF MOTION FOR ENTRY OF AN ORDER DETERMINING THE DISCHARGE DATE UNDER
 DEBTOR’S THIRD AMENDED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE
 BANKRUPTCY CODE, AS MODIFIED WILL BE SERVED OR WAS SERVED (A) ON THE JUDGE IN
 CHAMBERS IN THE FORM AND MANNER REQUIRED BY LBR 5005-2(D); AND (B) IN THE MANNER STATED BELOW:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 9, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) February 9, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 9, 2021, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 9, 2021             Sophia L. Lee                                                   /s/Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
        Case 2:19-bk-24804-VZ                Doc 928 Filed 02/09/21 Entered 02/09/21 19:01:27                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Jerrold L Bregman jbregman@bg.law, ecf@bg.law
        Maria Cho MCho@RobinsKaplan.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin ritkin@sklarkirsh.com, cbullock@sklarkirsh.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com;derry.kalve@dentons.com
        Byron Z Moldo bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matt@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        Helena Tseregounis helena.tseregounis@lw.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
